United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE ARMY, 108th
TRAINING COMMAND, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0254
Issued: July 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 16, 2016 appellant, through counsel, filed a timely appeal from an
October 12, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of appellant’s claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument. In a separate order, the Board exercised its discretion and denied her
request as the evidence of record could be adequately addressed in a decision based on the case record. Order Denying
Request for Oral Argument, Docket No. 17-0254 (issued April 11, 2017).

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to her accepted May 14, 2015 employment incident.
FACTUAL HISTORY
On May 15, 2015 appellant, then a 48-year-old alcohol and drug control coordinator, filed
a traumatic injury claim (Form CA-1) alleging that, while in the performance of duty on May 14,
2015, she went to the second stall to use the toilet and she started feeling anxious and dizzy. She
explained that she reached for the door and it moved her backwards. Appellant indicated that she
reached for the handrail and fell, hitting her head. She also noted that she sustained a contusion to
the right side of her head, back and neck strain. T.W., a witness, indicated that she found appellant
lying on the floor in the female bathroom between the toilet and the stall wall. She indicated that
appellant’s head was partially on the trash can and she checked to see if she was alright. T.W.
confirmed that appellant had a knot on the right side of her head. Appellant stopped work on
May 14, 2015.
May 14, 2015 emergency room treatment notes were received from Dr. Thomas L. Mason,
a Board-certified family practitioner. Dr. Mason diagnosed: vasovagal syncope, facial contusion,
initial encounter; back strain, initial encounter; and anxiety disorder, unspecified anxiety disorder
type.
In a May 18, 2015 work excuse note, Dr. Chancal R. Saddy, a Board-certified internist,
opined that appellant could return to work on May 21, 2015 and she was out on May 15, 2015 for
medical reasons.
In a May 20, 2015 work excuse, Dr. Sheena Kapadia, a Board-certified internist, advised
that appellant was seen on that date and could return to work on May 28, 2015. She also saw
appellant for follow up on May 27, 2015.
OWCP received a notification of personnel action (SF-50) dated February 22, 2015, which
indicated that appellant’s work was not at an acceptable level of performance. It also received a
nurses’ report dated June 5, 2015 and a June 17, 2015 report of work injury from a physician
assistant.
In a development letter dated June 17, 2015, OWCP informed appellant that, when her
claim was received, it appeared to be a minor injury that resulted in minimal or no lost time from
work. It explained that based upon these criteria and because the employing establishment did not
controvert continuation of pay (COP) or challenge the case, payment of a limited amount of
medical expenses was administratively approved. OWCP explained that appellant’s claim was
now reopened for consideration because it had received an indication that she had not returned to
work in a full-time capacity. It indicated that there was no diagnosis of any condition resulting
from the injury and there was no physician’s opinion explaining how her injury resulted in any
diagnosed condition. OWCP explained that the medical evidence did not substantiate that the
diagnoses provided were caused or aggravated by the work injury. It requested that appellant’s
physician complete a medical report and provide a well-rationalized opinion to explain how the

2

reported work incident caused or aggravated the claimed injury. OWCP requested that she submit
such evidence within 30 days.
In a June 5, 2015 attending physician’s report (Form CA-20), Dr. Emil Lara, a chiropractor,
noted that appellant reported a second black out at work due to stress. He indicated that she fell
to the floor suffering from headaches and low back pain. Dr. Lara checked the box marked “yes”
in regard to whether there was preexisting injury or disease and noted a “previous lumbar disc
injury (2010).” He diagnosed cervical sprain/strain, lumbar sprain/strain, headaches and septic
neuralgia. Dr. Lara checked the box marked “yes” with regard to whether he believed the
condition was caused or aggravated by an employment activity. He noted that appellant’s
documented work-related stress “provoked a blackout [and] resultant fall.” Dr. Lara explained
that with appellant’s history of lumbar disc disease, this superimposed injury activated and
aggravated the symptoms, making it difficult to return to a pain-free state and she was more
susceptible to difficulty during recovery.
In a June 25 2015 disability certificate, Dr. Anthony J. Kwon, a Board-certified orthopedic
surgeon, advised that appellant was under his medical care and remained out of work until
July 14, 2015.
In a July 8, 2015 report, K.N., a human resources specialist, controverted the claim. She
argued that the medical evidence did not establish that the incident was work related and that causal
relationship was not established. K.N. noted that the chiropractor did not provide a diagnosis of
subluxation of the spine. She also advised that appellant was issued a decision on a proposed
suspension, three days before the incident.
OWCP received a February 12, 2015 memorandum and notice of proposed suspension, a
May 11, 2015 memorandum and notice of decision on proposed suspension, and a May 11, 2015
report from J.M., the command executive officer.
OWCP received a COP work status report dated July 8, 2015, advising that appellant had
not returned to work.
In a July 6, 2015 attending physician’s report, Dr. Stephen Hipp, a Board-certified
neurosurgeon, noted that appellant fell and hit her head and back at work. He checked the box
marked “yes” in response to whether there was any history or evidence of any concurrent or
preexisting injury or disease or physical impairment. Dr. Hipp noted a previous L4-5 laminectomy
in 2010. He provided findings which included severe stenosis at L4-5. Dr. Hipp diagnosed lumbar
stenosis, back pain. In response to whether he believed the condition was caused or aggravated by
an employment activity, Dr. Hipp checked the box marked “yes” with regard to whether he
believed the activity was caused or aggravated by an activity at work. He indicated that appellant
could not return to work and was scheduled for surgery, a bilateral L4-5 interlaminar
decompression, on July 21, 2015.
By decision dated July 17, 2015, OWCP denied appellant’s claim finding that she failed to
establish causal relationship between the diagnosed condition and the accepted employment
incident. It found that she was a federal civilian employee who filed a timely claim; that the injury,
accident, or employment factor occurred as alleged; that a medical condition had been diagnosed;

3

and that she was in the performance of duty. OWCP found, however, that the medical evidence
submitted was insufficient as there was no rationale to support causal relationship. Furthermore,
the evidence submitted from the chiropractor, was insufficient as he could not be considered a
qualified physician under FECA. OWCP found that there was no affirmative physician’s opinion
relating any of the conditions to the work incident.
In a July 21, 2015 x-ray report, Dr. Shawn Paul Quillin, a Board-certified diagnostic
radiologist, diagnosed L4-5 disc level localization.
On February 1, 2016 appellant, through counsel, requested reconsideration. Counsel
advised that he was submitting new medical evidence, from Dr. William A. Somers, a Boardcertified orthopedic surgeon, which he contended was sufficient to establish causal relationship.
In a January 19, 2016 report, Dr. Somers noted that he was providing an evaluation to
determine the nature and cause of symptoms related to the May 14, 2015 fall, possible future
treatment, and work status. He reviewed appellant’s history of injury and treatment and advised
that her back problems dated back to 2004, while she working in the Army as a nurse. Dr. Somers
explained that the present injury occurred on May 14, 2015 during a “very stressful time at work”
which compounded appellant’s pain. He related that she passed out at work and was seen in the
emergency room, with a blow to the head with a brief loss of consciousness.
Dr. Somers conducted a physical examination and found that her gait was mildly antalgic
on the right, when she used a cane, and she used the wrong hand. His findings included: mild-tomoderate tenderness to percussion and palpation in the lower lumbar spine into the right buttock;
good sagittal balance; lumbar extension to 30 degrees, flexion to only the fingertips to the proximal
tibia with slight list to the left and decreased bend out of her lordosis; lateral bending of 30 degrees
to the left and 15 degrees to the right; right lateral bending and forward flexion produced right low
back pain; pain to the pelvic brim region on the right and symmetric, painless hip range of motion.
Dr. Somers reviewed the diagnostic studies to include a magnetic resonance imaging (MRI)
scan of the lumbar spine without contrast dated November 2, 2013, which revealed minor disc
bulge at L3, mild foraminal narrowing left greater than right, and mild lateral recess stenosis. At
L4-5 disc bulge left greater than right, moderate lateral recess and inferior foraminal stenosis. At
L5 there is moderate foraminal and mild lateral recess stenosis. Postoperative changes are noted
at L4 with disc desiccation at L5. Dr. Somers noted that x-rays from May 14, 2015 revealed
nonrib-bearing vertebrae, tilting to the right with no evident scoliosis, normal spinous and
transverse processes, normal pedicles, sacrum and sacroiliac joints. Furthermore, there was
narrowing at L4 with mild facet changes noted at L5 and to a lesser extent L4. Dr. Somers found
hyperlordosis just above the lumbosacral junction and mild degenerative change in the lower
thoracic spine.
Dr. Somers noted that preoperative and intraoperative lateral lumbar spine reports dated
July 21, 2015 revealed localization at the L4 interspace. He reviewed a lumbar MRI scan dated
July 18, 2015 which revealed rather severe central stenosis at the prior surgical site and related to
her hyperlordosis secondary to posterior impingement related to the lordosis, ligamentum
hypertrophy and facet change with mild disc bulging. Dr. Somers diagnosed lumbar degenerative
disc disease facet arthrosis and spinal stenosis, aggravated by injury dated May 14, 2015. He also

4

diagnosed L5 and S1 lumbar radiculopathy secondary to the aforenoted diagnosis. Dr. Somers
also diagnosed “S/P” lumbar surgery in 2010, L4-5 and S/P lumbar surgery in 2010, L4-5 and S/P
lumbar surgery in 2015 and L4-5 for severe spinal stenosis. He opined that there was no doubt
that there was preexisting difficulty with the lumbar spine prior to the injury dated May 14, 2015.
Dr. Somers advised that appellant had been having problems since 2004, but that she did
reasonably well with intermittent courses of therapy, including water therapy and medication and
she continued to work during this period of time. He indicated that her symptoms began to worsen
in about 2009 with the onset of right lateral thigh pain. In addition to her therapy and medication,
appellant had some lower back corticosteroid injections which gave temporary benefit.
Dr. Somers noted that she underwent her first surgery in 2010 which never gave complete relief.
He explained that, while she improved, she was always on some medication and continued to work.
Dr. Somers related that in the fall of 2014, she began to have increasing right leg pain and requested
a change in duty assignment, which was eventually accommodated. He opined that it was
“impossible to say whether there was a marked change in her low back from an objective
standpoint between October 2014 and her fall in May 2015.” Dr. Somers explained that there was
stenosis on the MRI scan in 2013 and it does appear worse in 2015. He was unable to opine
whether that occurred in October or with the fall in May. Appellant was having significant pain
before the fall, it was worse after the fall. Dr. Somers opined that “it is fair and accurate to say
that her problem is an aggravation of a preexisting injury, but it should be noted that she is serviceconnected related to her back[-]related to the injury in 2004 and had continuing problems related
to that until her discharge from the military.”
Dr. Somers indicated that appellant could continue to work with restrictions to include: no
bending or twisting from a standing position; lifting and carrying from knee to waist height of 10
to 15 pounds on an occasional basis; no going up or down stairs for more than once an hour; and
she should not be placed in activities where she had to stand still for more than 15 to 20 minutes.
He opined that she had not reached maximum medical improvement.
By development letter dated February 17, 2016, OWCP advised appellant that additional
factual evidence was needed. It requested that she complete a factual questionnaire and describe
her activities and what she was doing at the time the injury occurred. OWCP explained that from
the documentation submitted it was unable to establish that appellant actually experienced the
employment incident alleged to have caused the injury, or that the event occurred in the
performance of duty.
By letter dated February 22, 2016, counsel questioned the need for OWCP’s request for
factual information, given that the claim was denied due to insufficient medical evidence to
establish causal relationship. He also noted that Dr. Somers’ report had been provided and
requested an indication as to what areas were deficient, so that clarification could be obtained.
Counsel sent a second request to OWCP on April 21, 2016, and reiterated that it was unclear why
they were sending a questionnaire when the claim was denied due to insufficient medical evidence
to establish causal relationship. He also requested that OWCP provide guidance on which aspects
of Dr. Somers’ report were deficient, so that clarification could be obtained.
By decision dated May 2, 2016, OWCP modified its prior decision from a denial based
upon one of the five basic elements -- causal relationship -- to a denial based on another basic
element -- performance of duty, as the medical evidence of record was insufficient to explain

5

whether the fall was an idiopathic or an unexplained fall. Additionally, it explained that the record
revealed that as she fell, she did not strike an object on the way down to the floor.
By letter dated September 13, 2016, appellant, through counsel, requested reconsideration.
Counsel argued that the latest decision was incorrect because when the cause of a fall is
undetermined to be idiopathic, it must proceed as an unexplained fall.4 He argued that the medical
evidence must be analyzed as the primary issue was causal relationship. Counsel indicated that
Dr. Somers provided a rationalized medical opinion to support appellant’s claim. He argued that
appellant’s claim should be accepted as an unexplained fall that aggravated appellant’s lumbar
conditions.
By decision dated October 12, 2106, OWCP modified its prior decision and found that
performance of duty had been established, but denied the claim as the evidence of record was
insufficient to establish causal relationship.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty, as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a personal
injury.8 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.9
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.10 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be

4

See Jeffrey P. Werstler, Docket No. 96-0314 (issued October 28, 1997). He also provided a copy of the case.

5

Supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

John J. Carlone, 41 ECAB 354 (1989).

9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

Robert G. Morris, 48 ECAB 238 (1996).

6

based on a complete factual and medical background.11 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).12
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.13
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury causally related to the accepted May 14, 2015 employment incident. The
medical evidence of record contains no reasoned explanation of how the specific employment
incident on May 14, 2015 caused or aggravated appellant’s claimed contusions of the right side of
her head and back, and neck strain.15 This is especially important as appellant has significant preexisting lumbar conditions which she alleges were aggravated by the May 4, 2015 employment
incident.
The record contains June 5, 2015 nurse’s notes and June 17, 2015 notes from a physician
assistant. Under FECA the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their
practice as defined by the applicable state law.16 Consequently, the June 5, 2015 nurse’s notes and
the physician assistant’s June 17, 2015 treatment notes are not relevant as the records provided are
not considered medical evidence and, as noted above, the underlying point at issue is medical in
nature.
OWCP also received a July 21, 2015 x-ray from Dr. Quillin. However, Dr. Quillin merely
reported findings and did not provide an opinion regarding the cause of the reported condition.

11

Victor J. Woodhams, 41 ECAB 345, 352 (1989)

12

Id.

13

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

14
K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
15
See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).
16

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).

7

Diagnostic studies, on their own, are of limited probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.17
In May 14, 2015 emergency room treatment notes, Dr. Mason diagnosed vasovagal
syncope; facial contusion, initial encounter; back strain, initial encounter; and anxiety disorder,
unspecified anxiety disorder type. While he provided diagnoses, he did not offer an opinion on
causal relationship. Medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.18
In a May 18, 2015 work excuse, Dr. Saddy opined that it was his medical opinion that
appellant could return to work on May 21, 2015. In a May 20, 2015 work excuse, Dr. Kapadia
advised that appellant was seen on that date and could return to work on May 28, 2015. OWCP
also received a June 25, 2015 disability certificate from Dr. Kwon, who placed appellant off work.
However, these medical reports do not constitute probative medical evidence because they do not
provide a diagnosis and do not offer an explanation as to the cause of appellant’s injury.19
OWCP also received a June 5, 2015 attending physician’s report from Dr. Lara, a
chiropractor, who noted that appellant reported a second black out at work due to stress. Dr. Lara
indicated that appellant fell to the floor suffering from headaches and low back pain. He checked
the box marked “yes” in regard to whether there was preexisting injury or disease and noted a
“previous lumbar disc injury (2010).” Dr. Lara diagnosed cervical sprain/strain, lumbar
sprain/strain, headaches, and septic neuralgia. He checked the box marked “yes” with regard to
whether he believed the condition was caused or aggravated by an employment activity. Dr. Lara
reasoned that appellant’s documented work-related stress “provoked a blackout [and] resultant
fall.” He explained that with appellant’s history of lumbar disc disease, this superimposed injury
activated and aggravated the symptoms, making it difficult to return to a pain-free state and she
was more susceptible to recovery difficulty. The Board notes that section 8101(2) of FECA20
provides that the term physician, as used therein, includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the Secretary.21
The physician did not provide a diagnosis of a subluxation from x-ray, consequently, the
chiropractor is not a physician under FECA and his opinion on causal relationship does not
constitute competent medical evidence.22
In a July 6, 2015 attending physician’s report, Dr. Hipp, a Board-certified neurosurgeon,
noted that appellant fell and hit her head and back at work. He checked the box marked “yes” in
17

See J.S., Docket No. 17-1039 (issued October 6, 2017).

18

K.W., supra note 14.

19

Id.; see also Ceferino L. Gonzales, 32 ECAB 1591 (1981).

20

5 U.S.C. § 8101(2).

21

See supra note 12; 20 C.F.R. § 10.311.

22

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

8

response to whether there was any history or evidence of any concurrent or preexisting injury or
disease or physical impairment. Dr. Hipp filled in previous L4-5 laminectomy in 2010. He
provided findings which included severe stenosis at L4-5. Dr. Hipp diagnosed lumbar stenosis,
back pain. In response to whether he believed the condition was caused or aggravated by an
employment activity, Dr. Hipp responded “yes” with regard to whether he believed the activity
was caused or aggravated by an activity at work. He related that appellant stated it happened at
work. The Board has held, however, that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, without explanation or rationale, that opinion
has little probative value and is insufficient to establish a claim.23
In a January 19, 2016 report, Dr. Somers, noted that he was providing an evaluation to
determine the nature and cause of symptoms related to the May 14, 2015 fall, possible future
treatment and work status. He reviewed appellant’s history of injury and treatment and advised
that her back problems dated back to 2004, while working in the Army as a nurse. Dr. Somers
described her prior injuries, which included lower back pain. He explained that the present injury
occurred on May 14, 2015 during a “very stressful time at work” which compounded by her pain.
Dr. Somers did not, however, explain how the diagnoses of degenerative disc disease, facet
arthrosis, and spinal stenosis were caused or aggravated by the claimed May 14, 2015 injury. He
explained that there was no doubt that there was preexisting difficulty with the lumbar spine prior
to the injury dated May 14, 2015. While he referenced the prior injuries and noted the date of the
employment incident, Dr. Somers opined that it was “impossible to say whether there was a
marked change in appellant’s low back from an objective standpoint between October 2014 and
her fall in May 2015.…” Thus, the Board finds that his opinion is speculative. The Board has
held that speculative and equivocal medical opinions regarding causal relationship have no
probative value.24 To establish causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
causal relationship.25 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The Board finds that
Dr. Somers’ report is of limited probative value as it lacks sufficient medical rationale and it is
speculative.
Because the medical reports submitted by appellant do not sufficiently address how
appellant’s May 14, 2015 activities at work caused or aggravated a contusion of the right side of
her head and back, and her neck strain or any other condition, she has not met her burden of proof
to establish that the May 14, 2015 employment incident caused or aggravated a specific injury.26
23

Deborah L. Beatty, 54 ECAB 340 (2003).

24

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
25

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

26

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

9

On appeal counsel for appellant questions OWCP’s development of the medical evidence
and suggests it was developed in an adversarial manner. As found above, the medical evidence is
insufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted May 14, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

